Case 2:09-bk-20882-SK   Doc 18 Filed 10/08/20 Entered 10/08/20 11:24:04   Desc
                         Main Document    Page 1 of 4
Case 2:09-bk-20882-SK   Doc 18 Filed 10/08/20 Entered 10/08/20 11:24:04   Desc
                         Main Document    Page 2 of 4
Case 2:09-bk-20882-SK   Doc 18 Filed 10/08/20 Entered 10/08/20 11:24:04   Desc
                         Main Document    Page 3 of 4
Case 2:09-bk-20882-SK   Doc 18 Filed 10/08/20 Entered 10/08/20 11:24:04   Desc
                         Main Document    Page 4 of 4
